Order issued September              , 2012




                                              In The
                                 (Court of Apprals
                         Yiftli Elistrirt of a'rxasafDallas
                                       No. 05-12-01022-CV


          MICHELLE EDDINS, AS PERSONAL REPRESENTATIVE OF THE
                ESTATE OF RONALD CARY EDDINS, Appellant
                                                 V.
   JAN DEBEUCKELAER, INDIVIDUALLY AND AS REPRESENTATIVE OF THE
            ESTATE OF KAAT DEBEUCKELAER, ET AL. Appellees


                                             ORDER

       We GRANT appellees' September 6, 2012 unopposed motion for an extension of time to

file a brief. Appellees shall file their brief on or before September 20, 2012. We caution appellees

that no further extension of time will be granted in this accelerated appeal absent extraordinary

circumstances.